PCIJ_A_21_BrazilianLoans_FRA_BRA_1929-07-12_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1929.
Le 12 juillet.

Ree ENT à SEIZIÈME SESSION (EXTRAORDINAIRE)

Présents :

MM. ANZILOTTI, Président,
HUBER, Vice-Président,
LODER,

DE BUSTAMANTE,
ALTAMIRA,

ODA,

PESSOA,
HUGHES,

MM. BEICHMANN,
NEGULESCO,

M. FROMAGEOT, Juge ad hoc.

Juges,

Juges suppléanis,

ARRÊT N° 15

AFFAIRE RELATIVE AU PAIEMENT, EN OR, DES
EMPRUNTS FÉDÉRAUX BRÉSILIENS ÉMIS EN FRANCE

Entre le Gouvernement, de la République française, repré-
senté par M. le professeur Basdevant, jurisconsulte adjoint

du ministère des Affaires étrangères,

et le Gouvernement de la République des États-Unis du

Brésil, représenté par M. le professeur Eduardo Espinola.

La Cour,

composée ainsi qu'il est dit ci-dessus,

après avoir entendu les Parties en leurs observations et

conclusions,

a rendu l'arrêt suivant:
94 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

Par un compromis, conclu à Rio-de-Janeiro le 27 août 1927,
entre les Gouvernements de la République française et de la
République des États-Unis du Brésil, dûment ratifié par l’une
et l’autre Partie le 23 février 1928, et déposé au Greffe de la
Cour, conformément à l’article 40 du Statut et à l’article 35
du Règlement, par lettres respectivement datées des 26 et 27
avril 1928, et signées par les ministres de France et du Brésil
à La Haye, lesdits Gouvernements ont soumis à la Cour
permanente de Justice internationale la contestation qui s'est
élevée entre le Gouvernement fédéral brésilien et les porteurs
français de divers emprunts fédéraux brésiliens, concernant la
question de savoir si le service de ces emprunts doit être effec-
tué sur la base de la valeur du franc-or ou du franc-papier.

La lettre du ministre de France parvint au Greffe le 27 avril,
celle du ministre du Brésil le 30 avril 1928; l’article [I du
compromis disposant que, dès la mise en vigueur de cet acte,
la question définie dans son article premier sera portée devant
la Cour par voie de notification du compromis adressée au
Greffe par l’une ou l’autre Partie, c'est à la date du 27 avril
1928 que la Cour a été saisie.

Aux termes du compromis, il incombe à la Cour de statuer
sur la question suivante :

« En ce qui concerne les emprunts du Gouvernement
fédéral brésilien 5 % 1909 (Port de Pernambuco), 4% 1910
et 4% IOII, le paiement des coupons échus et non
prescrits à cette date, et des coupons à échoir, ainsi que
le remboursement des titres amortis et non effectivement
remboursés, qui ne seraient pas couverts par la prescrip-
tion à la date de la décision de la Cour, ou à amortir
ultérieurement, doivent-ils être effectués entre les mains des
porteurs français par le versement, pour chaque franc, de
la contre-valeur, dans la monnaie du lieu du paiement, au
cours du jour, de la vingtième partie d’une pièce d'or
pesant 6 grammes 45161 au titre de goo/1000 d’or fin, ou
doivent-ils être effectués, comme jusqu’à présent, en francs-
papier, c'est-à-dire dans la monnaie française ayant cours
forcé ? »

Donnant suite aux propositions faites d’un commun accord
par les Parties dans l'article TITI du compromis, conformément
95 ARRÊT N° I5. — AFFAIRE DES EMPRUNTS BRESILIENS

aux dispositions de l’article 32 du Règlement, le Président, vu
ledit article ainsi que l’article 48 du Statut et l’article 33 du
Règlement, par ordonnance du 1° mai 1928, fixa comme suit
les délais de la procédure écrite :

Présentation des Mémoires, formulant les conclusions :
pour le Gouvernement français, 30 juin 1928 ;
pour le Gouvernement brésilien, 31 juillet 1928.

Présentation des Contre-Mémoires :
pour le Gouvernement français, 1% octobre 1928 ;
pour le Gouvernement brésilien, 3x octobre 1928.

Les Mémoires et Contre-Mémoires, qui firent l'objet des
. communications prévues à l’article 43 du Statut, furent dûment
déposés au Greffe dans les délais fixés ; aux termes de l’article ITI,
dernier alinéa, du compromis, l'affaire fut ainsi en état dès
le x1 décembre 1928.

Au cours des audiences tenues les 25, 27, 28 et 29 mai 1920,
la Cour a entendu en leurs plaidoiries, réplique et duplique,
pour le Gouvernement des États-Unis du Brésil, M. de Pimentel
Brandâo, premier conseiller de l’agent du Gouvernement du
Brésil près la Cour, et, pour le Gouvernement français, son
agent indiqué ci-dessus, ainsi que M° Albert Montel, avocat
à la Cour d'appel de Paris.

A l'appui de leurs exposés respectifs, les Parties ont soumis
à la Cour, soit en annexe aux pièces de la procédure écrite,
soit à l'audience, des documents dont le bordereau est repro-
duit à l'annexe.

Aux termes de l’article III du compromis, les conclusions des
Parties devaient être formulées dans leurs Mémoires respectifs.

Cependant, le Mémoire du Gouvernement du Brésil ne
contient pas de conclusions. Par contre, le Mémoire du Gouver-
nement français formule les conclusions suivantes :

« Dire et juger, en ce qui concerne les emprunts du
Gouvernement fédéral brésilien 5 % 1909 (Port de Per-
nambuco), 4 % 1910 et 4 % IOII, que le paiement des
coupons échus et non prescrits à cette date et des cou-
pons à échoir, ainsi que le remboursement des titres

1 Voir p. 154.
96 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

amortis et non effectivement remboursés qui ne seraient
pas couverts par la prescription à la date de la décision
de la Cour, ou à amortir ultérieurement, doivent être
effectués entre les mains des porteurs français par le verse-
ment, pour chaque franc, de la contre-valeur, dans la
monnaie du lieu de paiement, au cours du jour, de la
vingtième partie d’une pièce d’or pesant 6 gr. 45161 au
titre de goo/tooo d’or fin. »

D'autre part, il y a lieu de reproduire le paragraphe final
du Contre-Mémoire du Gouvernement du Brésil: |

« …. le Gouvernement brésilien, .... a toute confiance
que la Cour voudra bien déclarer :

En ce qui concerne les emprunts du Gouvernement bré-
silien 5 % 1909 (Port de Pernambuco), 4 % 1910 et 4 %
IOIT, que le paiement des coupons échus et non prescrits
à cette date, et des coupons à échoir, ainsi que le rem-
boursement des titres amortis et non effectivement rem-
boursés, qui ne seraient pas couverts par la prescription à
la date de la décision de la Cour ou à amortir ultérieure-
ment, doivent étre effectués entre les mains des porteurs
français, comme jusqu'à présent, en francs-bapier, c’est-à-dire
dans la monnaie française ayant cours forcé. »

De son côté, le Gouvernement français reprend textuelle-
ment dans son Contre-Mémoire les conclusions qu’il avait for-
mulées dans son Mémoire, en les faisant précéder, toutefois,
d'une série de considérants résumant la thèse française sur les
divers points qui font l’objet du débat.

Il convient enfin de rappeler que le représentant du Gouver-
nement brésilien devant la Cour a conclu sa plaidoirie en décla-
rant que son Gouvernement soutenait, « en ce qui concerne les
emprunts 5% 1909 (Port de Pernambuco), 4% 1910 et 4%
Igiz.... que le paiement des coupons échus et non prescrits à
la date du compromis et des coupons à échoir, ainsi que le
remboursement des titres amortis et non effectivement rembour-
sés, qui ne seraient pas couverts par la prescription à la date
de la décision. de la Cour, ou à amortir ultérieurement, doivent
être effectués, comme jusqu’à présent, en francs-papier ». Et,
dans sa réplique orale, il a formulé en résumé la thèse brési-
lienne.

Il convient de rappeler également que l'agent du Gouver-
nement français a terminé sa plaidoirie en demandant à la
97 ARRÊT N° I5. — AFFAIRE DES EMPRUNTS BRÉSILIENS

Cour de se prononcer suivant la formule dont il s'était servi
dans ses conclusions écrites.

Enfin, le compromis stipule dans son article VII que, « pour
tout ce qui n'est pas prévu par le présent compromis, les
dispositions du Statut de la Cour permanente de Justice inter-
nationale seront appliquées ».

POINT DE FAIT.

D'après les documents et les renseignements fournis à la
Cour par les Parties, l’origine du différend dont elle se trouve
saisie est la suivante:

I. — Par décret du 8 juin 1903, le Gouvernement de la
République des États-Unis du Brésil établit un « régime
spécial de l'exécution des travaux d'amélioration des ports ».
Ce régime fut, par la suite, modifié par un décret présidentiel
du 14 février 1907 suivant lequel « les travaux seront exécutés
en régie et par contrat », le Gouvernement pouvant, « pour
les dépenses nécessaires à l'exécution des améliorations de
ports et fleuves navigables », « faire les opérations de crédit
nécessaires » et « émettre des titres or ou papier ». D'autre
part, la loi du 31 décembre 10907 fixant les dépenses générales
de la République pour l'exercice 1908 autorisa le président de
la République, entre autres choses, « à réaliser les travaux
d'amélioration des ports …* conformément au décret.... du
14 février 1907, ainsi que les opérations de crédit indispen-
sables ».

En vertu de cette autorisation, le président apparaît comme
ayant sollicité des soumissions pour l'exécution de travaux
d'amélioration du port de Recife (Pernambuco), et, par décret
du 2 juillet 1908, il sanctionna les clauses d’un contrat à
conclure entre le Gouvernement et les entrepreneurs dont les
offres avaient obtenu la préférence. Ce contrat fut effective-
ment passé le 4 août 1908 ; sélon ses stipulations, les travaux
98 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

contractés seraient payés en titres de la Dette publique bré-
silienne, payables au porteur et émis pour une valeur nominale
maximum « équivalant à 84.528.300 francs ». L'émission, par le
ministre des Finances, d’une première tranche d’une valeur
nominale de 40.000.000 de francs, fut autorisée par décret
présidentiel du 3 décembre 1908. Le prospectus de cette
tranche, daté du 30 décembre 1908, déclare que « l'emprunt
constitue une dette directe du Gouvernement des États-Unis
du Brésil »; il indique que la souscription aura lieu le 30 jan-
vier 1909 à Paris et sur les places de province françaises.

Les titres furent effectivement signés le 24 juillet 1909 par
le délégué du Trésor du Brésil à Londres; ils seront analysés
plus loin. |

II. — D'après un décret brésilien du 27 mars 1907, la
Compagnie du Chemin de fer de Goyaz obtint la concession
des travaux de construction de certaines lignes de voies
ferrées. Un nouveau décret, du 30 septembre 1909, vint revi-
ser le tracé de ces lignes en même temps que les autres
clauses du contrat de concession. En vertu de ce dernier décret,
un nouveau contrat fut conclu, le 25 octobre 1909, entre le
Gouvernement fédéral des États-Unis du Brésil et la Com-
pagnie du Chemin de fer de Goyaz, contrat d’après lequel le
Gouvernement devait payer à la Compagnie, « en titres de
4%. par an... la somme qui sera fixée par les études
définitives, approuvées par le Gouvernement »; dès qu'elle y
serait autorisée par le Gouvernement, la Compagnie pourrait
« négocier la totalité ou partie des titres correspondant aux
chemins de fer.... ».

En vertu de ce qui précède, la Compagnie du Chemin de
fer de Goyaz conclut, le 10 février 1910 à Paris, avec une
banque française, un contrat visant la réalisation, par la
banque, de francs I00.000.000 de rente brésilienne, représentée
par 200.000 titres, lesquels seraient cédés à la banque par la
Compagnie: «à cet effet » seraient « appliquées les mêmes
stipulations que celles qui régissent l'emprunt fédéral Port
de Pernambuco 1909 ». Le 28 février 1910, un décret prési-
dentiel autorisa le ministre des Finances « à faire l'émission de
titres, jusqu'à concurrence de 100 millions de francs … pour
le paiement des travaux, objet d’un contrat avec la
09 ARRÊT N° I5. — AFFAIRE DES EMPRUNTS BRESILIENS

Compagnie du Chemin de fer de Goyaz ». Un autre décret du
même jour stipule que les paiements auxquels se référait
le décret du 30 septembre 1909 se feraient au moyen des
titres dont l'émission était ainsi autorisée.

Le prospectus, qui porte la date du 2 mars 1010, indique
que la souscription devait avoir lieu à Paris et sur les places
-de province françaises le 17 mars 1910.

Les titres furent effectivement signés à Londres le 5 mars
1910 par le représentant dûment autorisé du Gouvernement

brésilien ; ils seront analysés plus loin.

III. — Par un contrat, dûment approuvé par un décret
présidentiel brésilien du 31 mars 1911, la Compagnie Viaçao
Geral da Bahia obtint la concession de la construction d’un
réseau de chemins de fer dans l’État de Bahia; les travaux
devaient être payés en «titres 4% de la Dette fédérale »,
titres que la Compagnie devait négocier pour son compte
« aussitôt après la conclusion des négociations ». Un nouveau
décret, du 21 juin 1911, autorisa le ministre des Finances à
faire une émission de 60,000.000 de francs d'obligations, « pour
le paiement des travaux stipülés dans le contrat passé avec la
Compagnie Viaçao Geral da Bahia »; les obligations devaient
“être « du nominal de 500 francs ».

Le prospectus porte la date du 12 mai 19II; selon ses
termes, la souscription devait avoir lieu le 12 juillet 19x71. La
place de l'émission n’est pas indiquée, mais il est dit que « la
répartition. aura lieu le mardi 25 juillet 1911: à Paris... en
province … et au Brésil » (Rio-de-Janeiro). Les titres furent
signés à Londres le 21 septembre 1911 par le représentant
dûment autorisé du Gouvernement fédéral des États-Unis du
Brésil ; ils seront analysés ci-dessous.

2.

Il ressort de l’article premier du compromis que les Parties
sont d’accord pour reconnaître que, « jusqu'à présent », le
paiement. des coupons échus et le remboursement des titres
amortis des trois emprunts litigieux ont été effectués « en
francs-papier, c’est-à-dire dans la monnaie française ayant
cours forcé ». Et les documents et renseignements fournis.à la
100 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

Cour confirment que tel a bien été le cas, sauf pendant la
période allant du 1° août 1914 au 31 juillet 1917 inclusive-
ment, période pendant laquelle le service des intérêts des
emprunts se fit, en effet, au moyen de « bons de consolida-
tion » (funding bonds) émis, avec l'autorisation du Gouverne-
ment brésilien, par une maison de banque de Londres: il
s'agissait de bons au porteur amortissables en dix ans, dont
les intérêts étaient payables en livres sterling à Londres et sur
certaines places du continent au change du jour sur Londres.
Cet incident paraît d’ailleurs être sans pertinence pour la pré-
sente affaire.

Il semblerait être également admis par les deux Parties que
le produit des emprunts a toujours été crédité à l’emprunteur,
ou aux sociétés auxquelles il avait cédé son droit, en francs
français valeur courante.

Il est, enfin, reconnu de part et d'autre que le fait qu'après
la dépréciation grandissante du franc français, le service était
fait en cette monnaie sur la base de sa valeur courante, avait
fini par provoquer de la part des porteurs des protestations et
des démarches destinées à amener l'intervention du Gouverne-
ment français; selon le Gouvernement brésilien, cependant,
cette attitude des porteurs ne daterait que de 1924 et s’expli-
querait par des visées spéculatives, tandis que, d’aprés le
Gouvernement français, le mécontentement des porteurs et ses
premières manifestations seraient de plus vieille date.

Quoi qu’il en soit, c'est le 1° septembre 1924 que l'ambassa-
deur de France à Rio-de-Janeiro intervint au nom de son
Gouvernement, auprès du Gouvernement fédéral, « en faveur
des porteurs des trois emprunts brésiliens dont il s’agit, qui
demandent que le paiement des intérêts et l'amortissement
du capital de ces emprunts soient effectués sur la base de
lor »; le Gouvernement français paraît ainsi avoir fait sienne
cette demande, à laquelle le Gouvernement des États-Unis du
Brésil ne crut cependant pas devoir donner satisfaction. Des
“pourparlers diplomatiques semblent s'être ensuite engagés,
sans toutefois réussir à empêcher la persistance du désaccord.

C'est dans ces conditions qu'a été conclu le compromis
du 27 août. 1927, qui, après avoir rappelé dans son préam-
IOI ARRÊT N° I5. — AFFAIRE DES EMPRUNTS BRESILIENS

bule « qu’une contestation s’est élevée entre le Gouvernement
fédéral brésilien et les porteurs français de divers emprunts
fédéraux brésiliens, concernant la question de savoir si le
service de ces emprunts doit être effectué sur la base de la
valeur du franc-or ou du franc-papier » — préambule sur
lequel la Cour reviendra ci-après —, prie la Cour de statuer
sur la question formulée dans l’articlè premier, cité ci-dessus.

La juridiction de la Cour.

Les termes dans lesquels le compromis franco-brésilien
formule la question soumise à la Cour, appellent des obser-

x

vations analogues à celles qui se trouvent sous le titre « La
juridiction de la Cour » dans l’Arrêt n° 14 relatif à l'affaire
concernant certains emprunts serbes et rendu en date d’au-
jourd’hui: la Cour y renvoie.

POINT DE DROIT.

Les obligations. — Les titres des diverses émissions sont
rédigés dans les termes suivants :

Emprunt de 1900.
Gouvernement des Etats-Unis du Brésil.

Emprunt à 5% 1909 pour 40.000.000 de francs capital nominal.
Port de Pernambuco.

Frs. 500. — . Frs. 500. —
Obligation. Bond.

ATTENDU qu’en vertu des dis- WHEREAS by virtue of the provi-
positions de l’article 22, n° XII, de | sions of Article 22, No. XII, of the
loi n° 1841 du 31 décembre | law No. 1841 of the 31st December
o7, et en exécution des clauses | 1907, and in execution of Clauses
et 59 du contrat du 4 août | 55 and 59 of the contract of the
1908, faisant suite au décretn° 7003 | 4th August 1908, following on
du 2 juillet r908, le Gouvernement | Decree No. 7003 of the and July.
des Etats-Unis du Brésil est au- | 1908, the Government of the
torisé à émettre des obligations | United States of Brazil is auth-
pour un montant nominal maxi- | orized to issue bonds to a maxi-
mum de 84.528.300 francs, dont le ! mum nominal amount of frs.
produit est destiné au paiement des | 84.528.300, the proceeds whereof
travaux du port de Recife, je sous- | are intended for the payment of
signé, José Antonio de Azevedo | the works of the port of Recife,
Castro, délégué du Trésor du Bré- | I the undersigned, José Antonio
sil à Londres, dûment autorisé, dé- | de Azevedo Castro, delegate of

 
I02 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRESILIENS

clare par les présentes au nom et
pour le compte dudit Gouverne-
ment que le porteur de cette obli-
gation a droit à la somme de 500
francs faisant partie dudit emprunt
soumis aux stipulations ci-dessous:

1. Le Gouvernement émet, dès à
présent, des obligations pour une
valeur nominale de 40.000.000 de
francs.

2. L’emprunt est désigné sous le
nom « Emprunt du Gouvernement
des Etats-Unis du Brésil 1909 —
Port de Pernambuco — Intérêt
annuel 5 % », et jouit, tant à l'é-
gard du paiement des intérêts que
de l’amortissement, de la garantie
générale du Gouvernement et no-
tamment de celle du produit de
l'impôt de 2% or, sur la valeur
officielle des importations étran-
géres dans l’État de Pernambuco
et de tous les revenus nets du
port et des docks aprés leur
construction.

3. Les titres sont payables au
porteur et sont de la valeur de
500 francs chacun portant intérét
a5% Van à partir du rer février
1909 à l'échéance des ret février
et rer août de chaque année, le
premier paiement de 12 fr. 50
devant avoir lieu le rer août 1900.
Les intérêts sont représentés par
des coupons attachés aux titres et
sont payables à Paris en or à la
Banque française pour le Com-
merce et l'Industrie et au Crédit
mobilier français et sur les pla-
ces de Rio-de-Janeiro, Londres,

Bruxelles, Amsterdam et Ham-

bourg au cours du change à vue
sur Paris.

4. Le remboursement des obli-
gations s'effectuera au moyen d’un

 

the Brazilian Treasury in London,
duly authorized, do declare by
these presents in the name and
for account of the said Govern-
ment that the bearer of this bond
is entitled to the sum of frs. 500
forming part of the said loan sub-
ject to the provisions hereinafter
following :

I. The Government issues im-
mediately bonds to the nominal
value of frs. 40.000.000.

2. The loan is described under
the name of “Government of the
United States of Brazil Loan 1909
—Port of Pernambuco—Annual
Interest 5 per cent”, and enjoys
both as regards the payment of
interest and redemption the gen-
eral guarantee of the Government,
and particular that of the proceeds
of the 2 per cent Gold Tax upon
the official value of the foreign
imports into the State of Pernam-
buco and of all the net revenue
from the port and the docks after
the construction thereof.

3. The bonds are payable to
bearer and of the value of frs. 500,
each bearing interest at 5 per cent
per annum as from the ist Feb-
ruary 1900, payable on the Ist
February and rst August in each
year, the first payment of frs.
12.50 to take place on the rst
August 1909. The interest is repre-
sented by coupons attached to the
bonds and is payable in Paris in
gold by the Banque francaise pour
le Commerce et l'Industrie and the
Crédit mobilier français, and on the
markets of Rio de Janeiro, London,
Brussels, Amsterdam and Ham-
burg at the sight exchange of
the day on Paris.

4: The redemption of the bonds
shall take place by means of an
103 ARRÊT N° I5. — AFFAIRE

fonds cumulatif de 4 % sur le mon-
tant de la valeur des titres, et
commencera en IOI5.

5. Le remboursement s’effectuera
quand les titres seront au pair ou
au-dessus du pair, par tirages au
sort qui auront lieu en présence
d'un notaire public pendant les
mois de janvier et juillet de chaque
année, et dans le cas contraire par
rachats en bourse. Tout titre sorti
au remboursement sera remboursé
avec les intérêts échus le rer février
ou le rer août qui suivra immé-
diatement la date du tirage. Les
titres remboursés seront immé-
diatement annulés.

6. Le Gouvernement pourra,
dans le but de rembourser les ti-
tres en circulation, augmenter à
toute époque le fonds d’amortisse-
ment, ou rembourser des titres par
d’autres moyens, mais, dans ce
dernier cas, en donnant un préavis
de six mois.

7. Les obligations, en ce qui con-
cerne le capital et les intéréts, sont
exemptes de tous impôts brésiliens
présents et futurs. Elles porteront
la signature du délégué du Trésor
à Londres.

Daté le 24 juillet 1900.

(Signé) José ANTONIO DE AZEVEDO
CASTRO.

Nous déclarons que la signature
ci-dessus est celle du représentant
du Gouvernement des Etats-Unis
du Brésil.

 

DES EMPRUNTS BRÉSILIENS

Accumulative Fund of $ per cent,
upon the amount of the nominal
value of the bonds, and shall com-
mence in 1915.

5. The redemption shall be ef-
fected, when the bonds are at par
or above par, by drawings by lot,
which shall take place in the pre-
sence of a notary public during the
months of January and July in
each year, and in the contrary
event by purchases in the Market.
Any bond drawn for payment shall
be paid off with the accrued int-
erest on the rst February or rst
August immediately following the
date of the drawing. Bonds paid
off shall be immediately cancelled.

6. The Government may for the
purpose of paying off bonds in
circulation increase the Sinking
Fund at any time or pay off bonds
by other means, but in such lat-
ter case giving six months’ prev-
ious notice thereof.

7. The bonds are as regards
principal and interest free from
any Brazilian taxes present or
future. They shall bear the sign-
ature of the delegate of the Trea-
sury in London.

Dated this 24th day of July 1900.
(Signed) José ANTONIO
DE AZEVEDO CASTRO.

We declare that the above sign-
ature is that of the representative
of the Government of the United
States of Brazil.

Les coupons de cet emprunt se présentent sous la forme

suivante :
« Gouvernement des

Emprunt a 5 pour cent 1909

Etats-Unis du Brésil
Da le ....

Port de Pernambuco
N°
Pour frs. 12,50 intérêts pour six mois

sur frs.

500.— »
104 ARRÊT N° 15.

— AFFAIRE DES EMPRUNTS BRÉSILIENS

Emprunt de 1910.

Francs
500.— No...

Francs
No... 500.—

Gouvernement des Etats-Unis du Brésil.
Emprunt 4 % 1910 pour frs. 100.000.000 capital nominal.

Obligation.

Le Gouvernement de la Répu-
blique des Etats-Unis du Brésil
ayant, en vertu de l’autorisation qui
lui a été accordée par la loi n° 2221
du 30 décembre 1909, ainsi que
par les décrets présidentiels nos
7877 et 7878 du 28 février 1910,
les pouvoirs nécessaires pour con-
tracter un emprunt qui sera appelé
« Emprunt du Gouvernement des
États-Unis du Brésil 4 % » pour la
construction de chemins de fer
fédéraux, pour un capital nominal
de 100.000.000 de francs, Je sous-
signé José Antonio de Azevedo
Castro, en qualité de représentant
dudit Gouvernement et dûment
autorisé, déclare solennellement
par ces présentes, au nom et pour le
compte dudit Gouvernement, que
le porteur de la présente obligation
a droit à la somme de 500 francs-or
faisant partie dudit emprunt, sou-
mis aux stipulations ci-dessous,
savoir :

Premièrement. — L’emprunt sera
représenté par des obligations
payables au porteur, portant inté-
rêts au taux de 4 % l’an, émises
pour un montant de 100.000.000
de francs de capital nominal.

Deuxièmement. — Les intérêts
sur les obligations de la présente
émission, représentés par des cou-
pons y attachés, seront payés par
semestre aux porteurs de ces obli-
gations le rer mars et le rer sep-

 

Bond.

The Government of the Repub-

‘lic of the United States of Brazil,

having by virtue of the authority
given by Law No. 2221 of the 30th
of December 1900, and by the Presi-
dential Decrees Nos. 7877 and 7878
of the 28th of February 1910, the
necessary powers to effect a loan to
be called “United States of Brazil
Government 4 per cent Loan’ for
the construction of federal rail-
ways for the nominal capital of frs.
I00.000.000, the undersigned José
Antonio de Azevedo Castro, as
representative of the Government
and duly authorized, solemnly
declares by these presents, in the
name and on behalf of the said
Government, that the bearer of
the present has the right to the
sum of frs. 500 gold, part of the
said loan, subject to the following
clauses, namely :

first.—The loan shall be repre-
sented by bonds payable to bearer
bearing interest at 4 per cent
per annum issued for the sum of
frs. 100.000.000 nominal capital.

Second.—The interest on the

‘bonds of this issue, represented by

coupons attached to the same,
shall be paid half-yearly to the
bearers of the same on the 1st day
of March and the 1st day of Sep-
105 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

tembre de chaque année jusqu’au
complet remboursement de la tota-
lité des obligations par le Gouver-
nement. Le paiement des intérêts
aura lieu à Rio-de- Janeiro ; à Paris
dans les bureaux de la Société
générale pour favoriser le déve-
loppement du commerce et de l’in-
dustrie en France, de la Banque de
Paris et des Pays-Bas, et au Crédit
mobilier français, à raison de I0
francs-or par coupon; à Londres,
à l’agence de ladite Société géné-
rale, au change du jour sur Paris.
Le premier paiement de ro francs
aura lieu le rer septembre Igro.

Troisièmement. — Le rembour-
sement des obligations se fera au
moyen d'un fonds d’amortisse-
ment cumulatif de 4% par an;
le premier remboursement aura
lieu le rer septembre 1912; il
s'effectuera par voie d'achat sur
le marché quand les obligations
seront au-dessous du pair, et,
quand elles seront au pair ou au-
dessus du pair, au moyen de tirages
au sort qui auront lieu pendant
les mois de janvier et de juin de
chaque année. Le tirage au sort
des obligations aura lieu en pré-
sence d’un notaire public, et les
résultats seront immédiatement
publiés par voie d'annonce. Toutes
les obligations sorties seront rem-
boursées à 500 francs-or avec les
intérêts dus le rer mars ou le
rer septembre qui suivra le tirage.

Quaitrièmement. — La somme
principale représentée par les obli-
gations sorties sera payée contre
présentation de ces obligations

munies de tous les coupons non:

échus à Rio-de-Janeiro, à Paris et
à Londres.

Cinquièmement. — Les intérêts
sur les -obligations cesseront de

 

tember in every year, until the
whole of the bonds shall have been
paid off by the Government. The
payment of interest shall take
place in Rio de Janeiro, in Paris
at the offices of the Société géné-
rale pour favoriser le développement
du commerce et de l’industrie en
France, at the Banque de Paris et
des Pays-Bas, and at the Crédit
mobilier francais, at the rate of 10
frs. gold each coupon ; in London
at the Agency of the said Société
générale and at the exchange of the
day on Paris, the first payment
of ro francs to take place on the
ist day of September, 1910.

Third.—The redemption of bonds
shall be made by means of an Accu-
mulative Redemption Fund of per
cent per annum, the first redemp-
tion to take place on the rst day of
September, 1912 ; it shall be effect-
ed by purchases on the market
when the bonds are below par, and
when at or above par by means
of drawings which shall take place
in the months of January and
june in every year. The bonds
shall be drawn in the presence of a
notary public, and the result shall
be immediately published by ad-
vertisement. All bonds drawn shall
be paid at 500 francs gold, with
the interest due on the rst day of
March or the rst day of September
following the drawing.

Fourth—The capital of the
bonds drawn shall be paid in
exchange for the bonds with all
coupons not due in Rio de Janeiro,
in Paris and in London.

| Fifth.—The bonds shall cease
to bear interest from the date on
106

‘courir à partir de la date fixée pour
leur remboursement, et les obliga-
tions remboursées seront immédia-
tement annulées.

Sixièmement. — Les obligations
émises conformément aux lois et
décrets susmentionnés auront la
garantie absolue du Gouvernement
à l'égard du remboursement du
capitalet au paiement des intérêts
respectifs et à l'égard du service
des fonds nécessaires pour l’amot-
tissement de l'emprunt.

Septièmement. — Les obligations,
tant en ce qui concerne le capital
que les intérêts, seront affranchies
de tous impôts brésiliens présents
ou futurs, soit ordinaires où extra-
ordinaires.

Huitièmement. — Le Gouverne-
ment pourra, dans le but de rem-
bourser les titres en circulation,
augmenter à toute époque le fonds
d'amortissement, ou rembourser
des titres par d’autres moyens,
mais, dans ce dernier cas, en don-
nant un préavis de six mois.

Londres, le 5 mars IgIo.

(Signé) JOSÉ ANTONIO DE AZEVEDO
CASTRO.

Nous déclarons que la signature

apposée ci-dessus est celle du repré-

sentant du Gouvernement des

États-Unis du Brésil.

Le coupon se présente sous

« Gouvernement des:
Emprunt à 4 pour cent 1910

pour la construction de

 

ARRET N° I5. — AFFAIRE DES EMPRUNTS BRESILIENS

which they are redeemable, and
the bonds redeemed shall be imme-
diately cancelled.”

Sixth—The bonds issued in
conformity with the laws and
decrees above mentioned shall
have the absolute guarantee of
the Government as regards the
payment of the capital and of the
respective interest and as regards
the service of the necessary funds
for the redemption of the loan.

Seventh.—The bonds, as regards
the capital and interest, shall be
exempt from all present or future
Brazilian taxes, whether ordinary
or extraordinary.

Eighth The Government may
for the purpose of paying off bonds
in circulation increase the Sinking
Fund at any time or pay off bonds
by other means, but in such latter
case giving six months’ previous
notice thereof.

London, the 5th of March, 1910.

(Signed) Jost ANTONIO
DE AZEVEDO CASTRO.

We declare the above to be the
signature of the representative
of the Government of the United
States of Brazil.

la forme suivante :

États-Unis du Brésil
Dé le ....
chemins de fer fédéraux

N°...
Pour frs. 10,00 intérêts pour six mois sur frs. 500.— »
107 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

Emprunt de 1911.

Gouvernement fédéral des Étais-Unis du Brésil.
Emprunt 4% or 1911.
Frs. 60.000.000 capital nominal.

N°...

Obligation de 500 francs.

Le Gouvernement fédéral de la
République des États-Unis du Bré-
sil ayant, en vertu de lPautorisa-
tion qui lui a été accordée par la
loi n° 2221 du 30 décemibre 1900,
ainsi que par les décrets présiden-
tiels n° 8648 du 31 mars I9QII
{autorisant la revision du contrat
du 31 octobre 1910 passé avec la
Compagnie Viaçao Geral da Bahia
aux termes du décret n° 8321 du
23 octobre 1910) et n° 8794 du
2x juin 1911, les pouvoirs néces-
saires pour contracter un emprunt
qui sera appelé « Emprunt du Gou-
vernement fédéral du Brésil 4 %
or 1911 », pour la construction de
chemins de fer fédéraux (dans
VEtat de Bahia) pour un capital
nominal de sdixante millions de
francs (frs. 60.000.000), le soussigné
J. Ignacio Tosta, en qualité de
représentant dudit Gouvernement
fédéral et dûment autorisé, déclare
solennellement par ces présentes,
au nom et pour le compte de son
Gouvernement, que le porteur de
la présente obligation a droit à la
somme de 500 francs-or, faisant
partie dudit emprunt, soumis aux
stipulations ci-dessous, savoir :

1°

porteur, portant intérêts au taux
de 4 % l'an, émises pour un mon-
tant de 60.006.000 de francs de
capital nominal.

L'emprunt est représenté :
par des obligations payables au |

 

Bond of 500 francs.

The United States of Brazil
Federal Government, having by
virtue of the authority given by
Law No. 222r of the 30th of
December 1909, and by the Presi-
dential Decrees No. 8648 of the
31st March 191: (authorizing the
revision of the contract of 3Ist
October 1910 last with the Com-
pany Viagao Geral da Bahia
according to the Decree No. 8321
of 23rd October 1910) and No.
8794 of the 21st of June 1071, the
necessary powers to effect a loan
to be called ‘United States of
Brazil Federal Government 4%
Gold Loan 1911” for the construc-
tion of federal railways (in the
State of Bahia) for the nominal
capital of -frs. 60.000.000, the
undersigned J. Ignacio Tosta as
representative of the Federal
Government and duly authorized,
solemnly declares by these pre-
sents, in the name and on behalf
of the said Government, that the
bearer of the present bond has the
right to the sum of frs. 500, gold,
part of the said loan, subject to
the following clauses, namely:

1. The loan shall be represent-
ed by bonds payable to bearer,
bearing interest at 4% per annum,
issued for the sum of frs. 60.000.000
nominal capital.
108 ARRÊT N° I5. — AFFAIRE DES EMPRUNTS BRESILIENS

2° Les intérêts sur les obliga-
tions de la présente émission,
représentés par des coupons y
attachés, seront payés par semes-
tre aux porteurs de ces obligations
le rer janvier et le rer juillet de
chaque année jusqu'au complet
remboursement de la totalité des
obligations par le Gouvernement.
Le paiement aura lieu à Rio-de-
Janeiro ; à Paris, dans les bureaux
de la Caisse commerciale et indus-
trielle de Paris, à raison de dix
francs (frs. 10) or par coupon ; à,
Londres, au change du jour sur
Paris.

Le premier coupon sera payable
le rer janvier 1912.

3° Le remboursement des obli-
gations se fera au moyen d’un
fonds d'amortissement cumulatif
de 4 % par an pour être terminé en
1972 ; le premier remboursement
devra être fait le rer juillet 1916 ; il
s'effectuera par voie d'achats sur
le marché quand les obligations
seront au-dessous du pair, et au
moyen de tirages au sort qui au-
ront lieu aux mois de décembre et
juin de chaque année, quand elles
seront au pair ou au-dessus du
pair.

Le tirage au sort des obligations
aura lieu en présence d’un notaire
public, et les résultats immédiate-

-ment publiés par voie d’annonce.

Toutes les obligations sorties
au tirage seront remboursées à
500 francs-or avec les intérêts dus
le rer janvier ou le rer juillet qui
suivra le tirage.

4° La somme principale repré-

sentée par les obligations sorties :

sera payée contre présentation de
ces obligations munies de tous
les coupons non échus à Rio-de-
Janeiro, à Paris et à Londres.

 

2. The interest on the bonds
of this issue, represented by cou-
pons attached to the same, shall
be paid half-yearly to the bearers
of the same on the first day of
January and the first day of July
in every year, until the whole of the
bonds shall have been paid off by
the Government. The payment of
interest shall take place in Rio de
Janeiro ; in Paris at the offices of
the Caisse commerciale et indus-
trielle de Paris at the rate of
10 francs gold each coupon; in
London at the exchange of the day
on Paris.

The first payment of ro francs
to take place on the first day of
January 1972. ,

3. The redemption of the bonds
shall be made bÿ means of an
Accumulative Redemption Fund
of 4% per annum, the first re-
demption to take place on the first
day of July 1916 and to term-
inate in 1972. It shall be effected
by purchases on the market when
the bonds are below par, and when
at or above par by means of draw-
ings which shall take place in the
months of December and June in
every year.

The bonds shall be drawn in the
presence of a notary public, and
the result shall be immediately
published by advertisement.

All bonds drawn shall be paid
at 500 francs gold, with the inter-
est due on the first day of January
or the first day of July following
the drawing. |

4. The capital of the bonds
drawn shall be paid in exchange
for the bonds with all coupons
not due in Rio de Janeiro, in Paris
and in London.
109 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

5° Les intérêts sur les obliga-
tions cesseront de courir à partir
de la date fixée pour leur rembour-
sement, et les obligations rembour-
sées seront immédiatement annu-
lées.

6° Les obligations émises con-
formément aux lois et décrets
susmentionnés auront la garantie
absolue du Gouvernement à l'égard
du remboursement du capital et
au paiement des intérêts respec-
tifs, et à Végard du service des
fonds nécessaires pour l'amortis-
sement de l'emprunt.

7° Les obligations, tant en ce
qui concerne le capital que les inté-
rêts, seront affranchies de tous
impôts brésiliens présents ou
futurs, soit ordinaires ou extraor-
dinaires.

8° Le Gouvernement pourra,
dans le but de rembourser les
titres en circulation, augmenter
à toute époque les fonds d’amor-
tissement, ou rembourser des titres
par d’autres moyens, mais, dans ce
dernier cas, en donnant un préavis
de six mois.

Londres, le 21 septembre 1911.

(Signé) J. IGNacro Tosta.

 

5. The drawn bonds shall cease
to bear interest from the date on
which they are redeemable, and
the bonds redeemed shall be im-
mediately cancelled.

6. The bonds issued in conform-
ity with the laws and decrees
above mentioned shall have the
absolute guarantee of the Govern-
ment as regards the payment of
the capital and of the respective
interest, and as regards the ser-
vice of the necessary funds for the
redemption of the loan.

7. The bonds, as regards the
capital and interest, shall be
exempt from all present or future
Brazilian taxes, whether ordinary
or extraordinary.

8. The Government may for
the purpose of paying off bonds in
circulation increase the Sinking
Fund at any time or pay off the
bonds by other means, but in such
latter case giving six months’
previous notice thereof.

London, the 21st September IgIr.

(Signed) J. Ienacio Tosra.

Le coupon se présente sous la forme suivante :

« Gouvernement fédéral des
Etats-Unis du Brésil.

Emprunt 4 % or Ir9II.
Obligation n° ....
Coupon de 10 francs payable le ....

Interprétation des clauses relatives au paiement. — Les titres
de Vemprunt de xg09 contiennent une promesse explicite
de paiement en or de l'intérêt. Ils prévoient ce qui suit:

« Les intérêts sont

représentés par des coupons attachés
IIO ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

aux titres et sont payables à Paris en or à la Banque fran-
çaise pour le Commerce et l'Industrie et au Crédit mobilier
français, et sur les places de Rio-de-Janeiro, Londres, Bruxelles,
Amsterdam et Hambourg au cours du change à vue sur Paris. »

Le coupon n’énonce pas cette clause de paiement en or,
mais ce silence ne peut être considéré comme une dérogation
à la promesse expresse du titre. En matière de titres au por-
teur, si parfois les coupons contiennent tout ce qui est néces-
saire pour constituer un engagement complet, négociable indé-
pendamment du titre, d’autres fois, ils ne sont que de simples
pièces de justification qui ne prétendent pas exposer intégra-
lement l'obligation de paiement des intérêts. Ainsi, dans le cas
présent, le coupon ne contient aucune mention relative au lieu
de paiement, qui fait partie intégrante de la promesse telle
qu'elle est contenue dans le titre.

La clause de paiement en or des intérêts ne saurait être
interprétée comme visant exclusivement une modalité de paie-
ment, c'est-à-dire comme exigeant simplement le paiement en
monnaie or du nombre de francs promis, plutôt qu’un paiement
en valeur or. Dans l'emprunt de 1909, l'intérêt semestriel de
chaque obligation est de francs 12,50, et le droit à cet intérêt
est attaché séparément à chaque titre. Mais il était matérielle-
ment impossible de payer francs 12,50 en monnaie or, car il
n'existait pas de pièces d’or de cette dénomination ou de ce
montant. La mention du paiement en or de l'intérêt doit être
considérée comme une référence à une valeur or et non à un
paiement en monnaie or.

La clause qui prévoit le paiement des intérêts « sur les
places de Rio-de-Janeiro, Londres, Bruxelles, Amsterdam et Ham-
bourg au cours du change à vue sur Paris », est sans influence
sur la question, car cette clause exige simplement le paiement,
au cours du change à vue du jour, de l’équivalent de la somme
payable en valeur or conformément aux termes du titre.

Toutefois, les-titres de l'emprunt de 1909 ne contiennent
pas de clause expresse prévoyant le paiement en or du princi-
pal. Ils disposent « que le porteur de cette obligation a droit
à la somme de 500 francs faisant partie dudit emprunt », et
l'emprunt est indiqué comme étant « pour une valeur nominale -
de quarante millions de francs ». L’énoncé des titres renvoie
III ARRÊT N° I5. — AFFAIRE DES EMPRUNTS BRÉSILIENS

à «l’article 22, n° XII, de la loin° 1841 du 31 décembre 1907 ».
Cet article autorise le président de la République à prendre
les dispositions financières appropriées en vue de réaliser les
travaux nécessaires à l’amélioration de certains ports, confor-
mément au décret n° 6368 du 14 février 1907. Ce décret auto-
rise le Gouvernement à émettre « des titres or ou papier »,
c'est-à-dire des titres payables en or ou en papier. L’énoncé
des titres renvoie également à l’« exécution des clauses 55 et
59 du contrat du 4 août 1908, faisant suite au décret n° 7003
du 2 juillet 1908 ». Ce contrat avait été passé entre le Gou-
vernement brésilien et certaines personnes en vue de l’exécu-
tion de travaux dont l'émission de titres devait assurer le
paiement, et le décret mentionné approuvait le contrat. Mais
aucun des articles du contrat auxquels se réfèrent les titres
(articles 55 et 59) ne font mention de Vor lorsqu'ils définissent
les titres à émettre.

En revanche, l’article 56 du contrat, approuvé également
par le décret n° 7003 du 2 juillet 1908, auquel les titres ren-
voient, est le suivant :

« Article 56. — Les titres dont il est question à l’article —
précédent, payables au porteur, pourront étre rédigés en fran-
çais et en anglais, et contiendront la déclaration suivante:

Emprunt du Gouvernement des Etats-Unis du Brésil 1908.
Port de Pernambuco, intérêt de 5 % par an.

Ils auront, pour le paiement en or, soit du capital, pour
le supplément du fonds nécessaire a l’amortissement, soit
pour les intéréts respectifs, en outre de la garantie générale,
spécialement celle du produit de la taxe de 2 % or sur la
valeur officielle de limportation étrangère dans l'État de
Pernambuco, et celle de toutes les recettes nettes du port
et des docks une fois construits. Ces titres seront exempts,
sur le capital et intérêts, de tous impôts brésiliens en
vigueur ou à créer. »

Les titres eux-mêmes contiennent aussi une référence à la
taxe or ci-dessus visée. [Il est évident que le produit de cette
taxe a été présenté comme une garantie pour l’amortissement des
titres, c’est-à-dire pour le remboursement du principal aussi
bien que pour le paiement des intérêts ; mais une garantie de
paiement ne saurait être considérée comme fixant le montant
IIZ ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

de la somme dont le paiement est convenu. Il est vrai que la
disposition de l’article 56 du contrat mentionne la taxe or
comme étant « pour le paiement en or, soit du capital, pour le
supplément du fonds nécessaire à l’amortissement, soit pour les
intérêts respectifs ». Mais les titres, s'ils se réfèrent au décret
approuvant le contrat qui contient cette clause, ne renvoient
pas, comme on l’a montré, à la clause elle-même, et l’on peut
dire que le contrat passé pour l'exécution des travaux ne fait
pas partie du contrat conclu entre le Gouvernement brésilien et
les porteurs, et que seules les clauses du contrat expressément
mentionnées sur les titres peuvent étre prises en considération
lorsqu’il s’agit d’interpréter ces derniers.

Dans ces conditions, il y a lieu de se référer au prospectus
qui invite à souscrire aux titres de l’emprunt de Igog.. Ce
prospectus contient ce qui suit:

« Prospectus de l'emprunt 1900.
Gouvernement fédéral des Etats-Unis du Brésil.

Emprunt 5 % or 1908 ayant pour objet les travaux d’amé-
lioration du port de Pernambuco.

Emission de 80.000 obligations de 500 francs 5 % or, soit
40 millions de francs, en titres au porteur remboursables au
pair en cinquante années à partir de 1914.

Intérêt annuel net: 25 francs payables par semestre, le
rer février et le ret août de chaque année.

L’emprunt constitue une dette directe du Gouvernement des
États-Unis du Brésil. Il a été autorisé par les lois nos 1837 et
1841 du 31 décembre 1907 et les décrets nos 6368 du 14 février
1907 et 7207 du 3 décembre 1908. »

La loi n° 1837 du 31 décembre 1907 indique le montant
des recettes géhérales du Gouvernement brésilien en or et en
papier et prévoit une taxe de 2% en or, comme il a été expli-
qué plus haut. Outre la loi n° 1841 du 3r décembre 1907 et
le décret n° 6368 du 14 février 1907, déjà mentionnés, le pros-
pectus renvoie au décret n° 7207, du 3 décembre 1908, qui
dispose comme il suit: ‘

« Le Président de la République des États-Unis du
Brésil, usant de l’autorisation contenue dans la loi n° 1841
du 31 décembre 1907, article 22, n° XII, décide d'autoriser
le ministre des Finances à faire une émission de 80.000
II3 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

titres de la Dette publique, d’une valeur nominale de
frs. 500 chacun, portant intérêts au taux de 5 % or annuel-
lement, remboursables en 50 ans, qui seront remis aux
contractants des travaux d’amélioration du port de Recife,
Edmond Bartissol et Demetrio Nunes Ribeiro, contre le
dépôt, entre les mains de la délégation du Trésor à Lon-
dres, ou d’un établissement financier désigné par le Gou-

x

vernement à sa disposition pleine et entière, d’une somme
de frs. 38.100.000 destinée au paiement desdits travaux,
dans les termes du contrat intervenu le 4 août dernier. »

Ainsi, le prospectus de cet emprunt le définit comme un
« emprunt 5% or »; il définit l’émission comme une « émis-
sion de 80.000 obligations de 500 francs 5 % or, soit 40 mil-
lions de francs, en titres au porteur remboursables au pair en
cinquante années à partir de 1914», et mentionne l'emprunt
comme étant destiné à faire face aux paiements nécessités par
des travaux publics, ainsi qu'il est prévu dans le contrat
du 4 août 1908. Quel poids faut-il attribuer à ce prospectus ?

Il convient de rappeler que, quand il s’agit d'emprunts d’État,
le Gouvernement peut contracter avec des banques qui pren-
nent la totalité des titres et les placent ensuite sur le marché.
Dans ce cas, le prospectus peut être publié par les banques
sans que le Gouvernement y participe/ D’un autre côté, le Gou-
vernement peut lui-même publier le prospectus ou en devenir
responsable et solliciter ainsi des souscriptions à l'emprunt qu’il
se propose d'émettre. Dans ce dernier cas, le prospectus peut
être considéré comme une offre permanente, aux termes de
laquelle tout porteur a, dans l’avenir, le droit de se référer, au
cas où il se trouverait une ambiguïté dans le libellé des titres.
Car on ne saurait supposer que les premiers souscripteurs qui
prennent les titres comme les y invite le prospectus dussent se
trouver, au point de vue des droits qu’ils détiennent en vertu
de leurs titres, dans une situation plus favorable que les por-
teurs qui, par la suite, se procurent les titres par transfert. Là
où le Gouvernement lui-même devient responsable du prospec-
tus et sollicite des souscriptions à l'emprunt, il est raisonnable
de traiter le prospectus comme un des éléments de la transac-
tion avec les porteurs, tout au moins dans la mesure où cela
est nécessaire pour éclairer la signification des titres.
II4 ARRET N° I5. — AFFAIRE DES EMPRUNTS BRESILIENS

Dans le cas présent, le prospectus parle au nom du Gou-
vernement fédéral brésilien. Tel est le titre du prospectus.
Mais il n’est pas nécessaire de recourir à des déductions, car
le prospectus porte, pour approbation, la signature du délégué
du Trésor brésilien, qui représentait le Gouvernement brésilien
dans l'opération et, en cette qualité, a signé les titres eux-
mêmes.

De toute évidence, stipuler que l’intérêt des titres sera payable
en or, si le principal n'est pas également payable en or,
constituerait une anomalie; et, si l’on prend ensemble le
prospectus et les titres, il appert que l’emprunt était présenté
par le Gouvernement brésilien comme un emprunt or et qu’il
y a été souscrit comme à un emprunt or. Si l’on allègue que
les expressions « emprunt 5% or» et « émission de 80.000
obligations de 500 francs 5% or» doivent être envisagées
comme signifiant que c’est seulement le 5% qui doit être
« or », on peut répondre que le qualificatif « or » se rapporte
non seulement à 5%, mais aussi à « emprunt » et « émission
de 80.000 obligations de 500 francs »; c’est-à-dire que c’est
l'emprunt lui-même, que ce sont les obligations elles-mêmes,
qui doivent présenter une valeur or.

En outre, c'est une règle bien connue d'interprétation des
actes que, là où lon constate une ambiguité, il faut les
prendre contra proferentem. Dans le cas présent, le Gouverne-
ment brésilien ayant, par l'entremise de son représentant, assu-
mé la responsabilité pour le prospectus, que ce représentant a
« vu et approuvé », de même qu'il a signé les titres, il semble
juste de les interpréter, en cas de doute, contra proferentem
et de leur attribuer le sens qu'ils ont naturellement pour les
personnes qui prennent les titres au vu du prospectus. L’on ne
peut guère douter que les personnes qui ont acquis les titres
sur la foi du prospectus aient dû comprendre qu’elles rece-
vaient des titres or, c’est-à-dire des titres payables en valeur
or tant en principal qu’en intérêt. En outre, bien que la
garantie de la taxe 2% or ne puisse pas déterminer à elle
seule le montant à payer, le fait que cette garantie était
destinée à assurer le paiement, non seulement de l'intérêt,
mais encore du principal des titres sortis, si l’on tient compte
en même temps de la description des emprunts donnée par le
-prospectus, confirme cette manière de voir.
II5 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

Pour ces motifs, il y a lieu de conclure que les titres de
l'emprunt 1909 doivent être interprétés comme prévoyant le
paiement en or du principal et de l'intérêt.

L’énoncé des titres de l'emprunt 1910 déclare que « le por-
teur de la présente obligation a droit à la somme de 500:
francs-or faisant partie dudit emprunt ». On constate égale-
ment une promesse explicite de paiement en or du principal
des titres. L’alinéa relatif au remboursement des obligations
prévoit que « toutes les obligations sorties seront remboursées
à 500 francs-or ».

Le titre contient une clause expresse prévoyant le paiement
en or des intérêts; quant au coupon, si, comme dans le cas
de l'emprunt de 1909, il ne fait pas mention de l'or, il omet
également les lieux de paiement, et il ne saurait être considéré
comme une obligation complète et indépendante. Il n’est qu’une
simple pièce de justification, et ne saurait être envisagé
comme dérogeant à l'engagement exprès constitué par le titre.

Vu les termes du titre, il n’est pas jugé nécessaire de ren-
voyer au prospectus ni aux décrets autorisant l'émission, mais
on peut observer que l’examen de ces documents ne permet
pas d'y découvrir des clauses qui puissent être considérées
comme contredisant les titres. Dans le cas de cet emprunt,
l'obligation, selon ses termes mêmes, est donc de payer en
francs-or le principal et l'intérêt. |

L’énoncé du titre, dans le cas de l’emprunt de 1911, est
analogue à celui des titres de lemprunt de 1910; il déclare
que « le porteur de la présente obligation a droit à la somme
de 500 francs-or ». On trouve également dans le texte du
titre des clauses explicites prévoyant le remboursement en
francs-or du principal des titres sortis au tirage, ainsi que le
paiement en or des intérêts.

Étant donné ces stipulations, il n’est pas nécessaire de
récapituler les documents qui ont précédé l'émission de cet
emprunt.

Signification des clauses or. — Un argument invoqué contre
l'efficacité de la clause prévoyant des paiements or consiste
à dire qu'elle constitue simplement une clause de style ou
1I6 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRESILIENS

une pratique routinière. Ceci, en substance, reviendrait à
éliminer des titres le mot «or». Le contrat passé entre
les Parties ne saurait être traité ainsi. Lorsque le Gouverne-
ment brésilien a promis de payer des. « francs-or », la
référence à un étalon de valeur bien connu ne peut être
considérée comme ayant été insérée simplement pour produire
un effet littéraire, ou comme une expression routinière
dépourvue de signification. La Cour est appelée à interpréter
la promesse et non à l’ignorer.

Pour des motifs analogues, on ne saurait accepter l’argu-
ment selon lequel, « dans le système législatif financier du
Brésil », « émettre des titres or revient à dire »: « contracter un
emprunt extérieur en livres sterling, en francs français, en
dollars américains ». Le décret brésilien du 14 février 1907
avait lui-même distingué, non entre la monnaie brésilienne et
celle d’autres pays, mais bien entre «titres or » et « titres
papier » On n’a cité devant la Cour aucune autorité suffi-
sante à l'appui de l'argument du Gouvernement brésilien,
mais, ceci mis à part, il est impossible d'admettre que, lors-
qu'un gouvernement place un emprunt extérieur avec une
promesse de paiement se référant à un étalon de valeur bien
connu, il faille laisser de côté cette référence. Le Gouvernement
brésilien n’a pas simplement émis des obligations en « francs
français » mais en « francs-or », et, si l'expression « francs-or »
impliquait en fait et à juste titre un étalon de valeur, cet
étalon doit être considéré comme étant l'objet de ladite réfé-
rence. De même, puisque la Cour n’est pas libre de laisser de
côté la promesse d’« or », il convient de répondre, comme
dans l'affaire concernant certains emprunts serbes, à la ques-
tion de savoir si l’on a eu en vue des espèces or, c’est-à-dire
des pièces d’or, ou la valeur « or ». On a noté que, dans le
cas de l’emprunt de 1909, la promesse était de payer semestriel-
lement en or 12 fr. 50, ce qui signifiait évidemment une
valeur or et non des pièces d’or, puisqu'il n'existait pas de
pièces d’or de cette dénomination. Telle est également la
signification qu'il convient d'attribuer à la promesse explicite
de francs-or, pour le paiement du principal et de l'intérêt des
emprunts ultérieurs.

A quelle époque faut-il prendre l’étalon de valeur ? Évidem-
ment à l’époque de l'émission des emprunts. L'engagement
117 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

serait dépourvu de sens s’il visait un étalon inconnu et à
venir. Les Parties, si elles ont visé un étalon de valeur or,
doivent être considérées comme s'étant référées à un étalon
existant.

L’argument qui consiste à dire que la dépréciation du franc
français était impossible à prévoir, et que le seul but était
de se garantir contre la dépréciation de la monnaie brésilienne,
ne paraît pas non plus soutenable. A cet égard, il y a lieu
de faire remarquer que, dans ce cas, il n'y avait aucune raison
pour lemprunteur de ne pas offrir le paiement en or, qui ne
pouvait comporter aucun risque pour lui, tandis qu'il offrait
une garantie pour le créancier. En effet, la dépréciation du
franc français n’a pas pu augmenter les charges du débiteur :
la clause or ne fait que le priver de la possibilité de profiter
d'une chance de s'acquitter de sa dette en monnaie dépréciée.

L’argument du Gouvernement brésilien présuppose que l’ob-
jet de la clause or était d'apporter une protection contre la
dépréciation d’une monnaie ou d’une autre. Mais, s’il en est
ainsi, on cherchait à assurer cette protection en convenant, non
pas simplement de payer en francs français, mais de payer en
francs-or. Commé c’est ce dernier étalon de valeur qui a été
stipulé, il faut en faire application conformément à ses propres
termes, et non le restreindre en disant qu’il ne visait qu’un
but unique et non spécifié. C’est la dépréciation de valeur qui
faisait l’objet de la garantie, et non pas la dépréciation de
telle ou telle monnaie particulière; et c’est là le motif pour
lequel la référence avait trait à la stabilité bien connue de la
valeur or.

Quel était l’étalon de valeur or ainsi envisagé ? La promesse
était de payer des francs en or, ou des francs-or, et, quel que
fût le lieu effectif du paiement, la somme à payer devait être
évaluée en conséquence. Pour les titres de l'emprunt de 1909,
l'intérêt était payable à Paris ou au cours du change à vue sur
Paris. Aucun lieu n'était stipulé pour le paiement du principal,
mais, à supposer que le principal dût être remboursé en or,
le paiement à effectuer devait être de francs-or. Les emprunts
de 1910 et de 19Ir promettaient le paiement en francs-or du
principal et de l'intérêt. L'intérêt devait, dans chaque cas, être
payé à Rio-de-Janeiro, ou à Paris, ow à Londres, au cours du
change du jour sur Paris. Les titres sortis aux tirages devaient,
II8 ARRÊT N° 13. — AFFAIRE DES EMPRUNTS BRÉSILIENS

x

dans chaque cas, être remboursés à Rio-de-Janeiro, à Paris
et a Londres.

Quel était done le « franc-or » qui servait d’étalon de valeur
à l’époque de l’émission des emprunts? Le franc n'était en usage
en aucun lieu de paiement autre que Paris, et le « franc-or »
des titres devait être le franc-or tel qu’il peut être déterminé
à l’aide de la législation monétaire française. Ce dernier ne
pouvait être autre à cette époque que l’étalon de valeur or
défini dans la loi du 317 germinal an XI de la manière sui-

vante :

« Cinq grammes d’argent, au titre de neuf dixièmes de
fin, constituent l’unité monétaire, qui conserve le nom de

franc.
Titre premier. — ! ¢ la fabrication des monnaies.
Article 6. — Il sera fabriqué des piéces d’or de vingt

franes et de quarante francs.
Article 7. — Leur titre est fixé à neuf dixiémes de fin
et un dixième dalliage.

Article 8. — Les piéces de vingt francs.seront a la
taille de cent cinquante-cing piéces au kilogramme, et les
piéces de quarante francs a celle de soixante-dix sept et
demie. »

Ceci constituait un étalon précis: wa franc-or, d'après les
termes de la définition, est la vingtiéme partie d’une piéce d’or
pesant « 6 gr. 451671, au titre de 900/1000 d’or fin », savoir
l'étalon indiqué ‘dans la question soumise par le compromis.
C'est le même « franc-or » étalon que l’article 262 du Traité
de Versailles mentionne, comme étant le franc-or du poids et
du titre légalement établis au xr janvier 1914.

Cet étalon, qui était celui établi par la législation française
en vigueur à l’époque de l'émission des emprunts, avait égale-
ment été adopté par certains autres pays et par la Convention
de l’Union latine, et se trouvait donc bien adapté au choix
d'un autre gouvernement en tant qu’étalon de valeur applica-
ble à ses emprunts extérieurs.
119 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

Il y a lieu d’en conclure que les titres doivent être inter-
prétés comme stipulant le paiement en francs-or de la valeur
déterminée par la loi du 17 germinal an XI.

L’exécution des contrats. — Comme dans l’äffaire relative
à certains emprunts serbes, on a insisté sur l'argument
suivant : De la manière dont les contrats ont été exécutés,
il faut conclure que ces contrats prévoyaient le paiement
en francs-papier français. Il apparaît qu'à tout moment,
avant, pendant et après la guerre, le paiement a été effectué
de la façon ordinaire, savoir en billets de banque. On cherche
à appliquer le principe bien connu selon lequel, lorsqu'un
contrat est ambigu, on peut, pour établir l'intention des
Parties, recourir à la manière dont il a été exécuté. Mais, dans
le cas présent, il n’y a pas d’ambiguité, tout au moins dans
les contrats d'emprunt de 1910 et IgII, car ceux-ci prescrivent
en termes clairs et précis le paiement en francs-or du principal
et de l'intérêt. Il n’y a pas davantage ambiguïté dans le contrat
de 1909, dans la mesure où il s’agit du paiement de l'intérêt,
car le contrat prévoit expressément que cet intérêt doit être
payé en or, et le montant de l'intérêt semestriel à verser ainsi
(12 fr.’ 50) montre clairement que ce que l’on avait en vue,
c'était une valeur or. Quant au paiement du principal, on a
vu que, d’après le prospectus publié par le Gouvernement
brésilien et qui doit être lu conjointement avec les titres,
il apparaît que les titres ont été offerts en tant qu'obliga-
tions or.

En outre, lorsqu'on fait appel à la manière d'agir des Parties
pour élucider l'interprétation, il est nécessaire de rechercher si
cette manière d’agir elle-même ne permet qu'une seule conclusion.

Avant la guerre, la parité de la monnaie française avec l'or
s’est maintenue, et le mode de paiement n'était en rien incom-
patible avec le droit des porteurs d’être payés sur la base du
franc-or en tant qu’étalon de valeur. Pendant la guerre, égale-
ment, le mode de paiement était sans grande importance,
car, au cours de cette période et jusqu’en 1919, il semble que
la valeur de la monnaie française ne se soit que légèrement
écartée de la base or, si l’on se réfère au dollar-or. La période
120 ARRÊT N° I5. — AFFAIRE DES EMPRUNTS BRESILIENS

significative est celle qui suit, savoir de 1919 à 1924, le Gou-
vernement français ayant à cette dernière époque pris fait et
cause pour les porteurs français et présenté une réclamation
formelle. Lorsque l’on examine la manière d’agir des porteurs
durant cette période, il convient de se rappeler que c'était la
une époque de grandes difficultés; que les porteurs étaient
nombreux; qu’en tant qu'individus ils étaient sans pouvoir
vis-à-vis du Gouvernement brésilien, et qu'il leur fallait s’asso-
cier et intéresser à leur cause le Gouvernement français; que
- ce dernier devait examiner Flaffaire et arrêter ce qu'il allait
faire. Lorsque l’on tient compte de toutes ces circonstances, on
ne trouve point de base suffisante- pour conclure de la manière
d'agir des porteurs qu'ils étaient d’avis de ne pas avoir le
droit d’être payés sur la base de la valeur or. A partir de
septembre 1924, tout au moins, l'affaire a fait l’objet de négo-
ciations diplomatiques entre les deux Gouvernements jusqu’à ce
que le compromis, soumettant l'affaire à la Cour, ait été signé
en 1927. Les titres dont il s’agit sont des titres au porteur qui
donnent à ce dernier le droit de réclamer, en vertu de sa seule
situation de porteur, tous les droits énoncés dans le titre. Les
détenteurs des titres ne sauraient être non plus considérés
comme empêchés par « estoppel » de chercher à obtenir un
paiement en valeur or.

Force majeure. — Le bouleversement économique causé par
la grande guerre n’a pas, au point de vue des principes
juridiques, libéré de ses obligations le Gouvernement brésilien.
Pour ce qui est des paiements or, si l'on considère la pro-
invoquer l'impossibilité du fait que l’on ne peut obtenir des
pièces d’or. Il est possible de se procurer l'équivalent de la
valeur or.

La loi applicable. — Le conseil du Gouvernement des
États-Unis du Brésil a résumé dans sa plaidoirie la thèse
de son Gouvernement comme suit :
421 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

€... même au cas où.il aurait été possible d'aboutir à la
conclusion que l’emprunteur et les prêteurs avaient eu l’inten-
tion d’écarter le franc français pour en adopter un autre,
représentatif d’une unité monétaire fixe et invariable, calculée
d’après le poids de l’or, — encore en ce cas, s'agissant d’un
emprunt régi par l’article 1895 du Code civil français, et étant
donné la loi du cours forcé édictée à la suite de circonstances
imprévues et imprévisibles, une semblable clause n'aurait pu
prévaloir par rapport à un paiement quelconque devant s’effec-
tuer en francs. »

Ainsi formulée, la thèse soulève plusieurs questions, et en
premier lieu celle de savoir si c'est la loi française qui régit
en l'espèce les obligations contractées comme telles.

C'est là une question de droit international privé que la
Cour, comme elle l’a exposé dans son arrêt relatif aux
emprunts serbes, doit résoudre en s'inspirant de la nature
même des obligations dont il s'agit et des circonstances qui
ont accompagné leur création, sauf à tenir compte également
de la volonté exprimée ou présumée des Parties.

Si l’on se base sur la nature des obligations et sur les cir-
‘constances de leur création, il ne paraît pas douteux que ce
soit la législation brésilienne et non la législation française
qui doit être réputée régir les obligations contractées, du
moins en ce qui regarde la substance de la dette et la
validité de la clause qui la définit.

Il s’agit d'emprunts contractés par le Gouvernement des
États-Unis du Brésil en vertu de lois et de décrets ayant
force de loi et qui ont fixé les conditions des emprunts. Ces
décrets sont invoqués dans les titres, et, de ce fait, la validité
des obligations y inscrites est incontestable en droit brésilien.
Les titres sont des titres au porteur signés par le délégué
du Trésor brésilien à Londres. Il résulte de la nature même .
des titres au porteur que la substance de la dette, qui, en
principe, doit être la même pour tous les porteurs, ne peut
dépendre de la personne du porteur ou de la place où il a
acquis son titre. Seule la personne de l’emprunteur est fixée ;
c’est, dans l'espèce, un État souverain, qui ne peut être pré-
sumé avoir soumis la substance de sa dette et la validité des

A

engagements pris par lui à ce sujet à une loi autre que sa loi
propre.
122 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS .

Pour admettre que l’État emprunteur ait voulu se référer
à une autre loi que la sienne en ce qui concerne la substance
de sa dette et la validité des clauses stipulées à ce sujet, il
aurait fallu, sinon une stipulation expresse à cet effet, du
moins des circonstances qui, d’une manière irréfutable, démon-
trassent que telle avait été son intention.

Or, dans l’espèce, il n’y a pas de stipulation expresse. La
seule circonstance qui ait été portée à la connaissance de Ia
‘ Cour et qui puisse être éventuellement invoquée est celle que,
selon l’allégation non contredite du Gouvernement des Etats-
Unis du Brésil, l'émission des emprunts n’a eu lieu qu’en France.
Cette circonstance ne saurait cependant suffire pour établir
que l'intention ait été de soumettre à la loi française les
engagements pris en ce qui concerne la substance de la dette
et la validité des clauses qui s’y réfèrent, notamment si on
considère non seulement que les titres des trois emprunts ont
été rédigés également en anglais, mais aussi que les intérêts
ont été rendus payables pour les emprunts 1910 et I9QII aussi
bien à Rio-de-Janeiro et à Londres qu’à Paris, et, pour l’em-
prunt 1909, aussi à Bruxelles, Amsterdam et Hambourg en
dehors de Paris. Pour les emprunts 1910 et 1911 également,
les titres sortis au tirage sont payables à Paris, Londres et
Rio-de-Janeiro. Ces stipulations démontrent que l’on n’a pas eu
en vue de placer les titres exclusivement en France. D'ailleurs,
le prospectus qui a été produit relativement à l'emprunt I9II
indique que la répartition des titres souscrits devait avoir lieu
non seulement à Paris et dans la province française, mais
aussi au Brésil. |

Mais, si la Cour ne peut admettre que l'intention ait été
de soumettre au droit français la substance de la dette et la
validité des stipulations qui la déterminent, cela n'empêche
pas que la monnaie dans laquelle le paiement doit ou peut
être fait en France dépende de la loi française. En effet,
comme la Cour l’a expliqué dans son arrêt relatif à certains
emprunts serbes, c’est un principe généralement reconnu que
tout État a le droit de déterminer lui-même ses monnaies. |
L’application des lois de cet Etat ne souléve pas de difficultés

x

tant qu'elle n’affecte pas la substance de la dette à payer et
123 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRÉSILIENS

qu'elle- n'entre pas en conflit avec la loi qui régit ladite dette.
Or, en l'espèce, il n’y aurait lieu d’envisager cette éventualité
que si, comme le prétend le Gouvernement des États-Unis du
Brésil, la loi française empéchait d'exiger qu’un paiement fût
effectué autrement qu’en billets de banque ayant cours
forcé et pour la quantité de francs indiquée au contrat.

La Cour est d'avis que cette prétention n’est pas justifiée.
Elle a, dans son arrêt concernant les emprunts serbes, estimé
pouvoir. se borner à constater que, d’après les informations qui
lui avaient été fournies par les Parties, la jurisprudence fran-
çaise, après quelques oscillations, s'est maintenant fixée dans
le sens indiqué par le Gouvernement français, à savoir que,
bien que toute stipulation or soit nulle quand elle concerne
une transaction intérieure, il n’en est pas ainsi quand il s’agit
de contrats internationaux, même si le paiement doit intervenir
en France.

Cette constatation suffit-elle aussi pour l'affaire présente? Le
compromis en vertu duquel la présente affaire a été portée devant
la Cour contient dans son article VI la disposition suivante :

« Dans l'appréciation de toute loi nationale de l’un ou
l’autre pays et applicable au litige, la Cour permanente de
Justice internationale ne sera pas liée per la jurisprudence
des tribunaux respectifs. »

Deux interprétations sont possibles. D’après l’une — qui se
tient le plus strictement au pied de la lettre —, la Cour ne
doit pas se considérer comme légalement obligée de suivre la
jurisprudence du pays dont elle applique la loi; elle demeure
cependant ‘libre de le faire si elle croit que sa tache doit se
borner 4 appliquer la loi nationale conformément au sens fixé
par la jurisprudence nationale. D’aprés une autre interpré-
tation — qui pourrait trouver un appui surtout dans le fait
que des questions analogues a celle soumise à la Cour avaient
déjà fait l’objet de décisions des tribunaux français —, la Cour
serait tenue de mettre de côté la jurisprudence nationale et
de fixer elle-même l'interprétation des textes législatifs qui lui
semblerait être la plus juste en l'espèce.
124 ARRÊT N° I5. — AFFAIRE DES EMPRUNTS BRESILIENS

La Cour, dans le choix entre ces deux interprétations, doit
s'arrêter à celle qui est en principe compatible avec une juste
appréciation de sa nature et de ses fonctions.

Tout en étant tenue d’appliquer le droit interne lorsque les
circonstances l’exigent, la Cour, qui est une juridiction de droit
international, et qui, en cette qualité, est censée connattre elle-
même ce droit, n’est pas obligée de connaître également les
lois nationales des différents pays. Tout ce qu’on peut admet-
tre a cet égard, c’est qu'elle pourrait être éventuellement obli-
gée de se procurer la connaissance du droit interne qu’il y a
lieu d’appliquer ; et cela, soit à l’aide des preuves que lui
fournissent les Parties, soit à l’aide de toutes recherches aux-
quelles la Cour jugerait convenable de procéder ou de faire
procéder.

La Cour étant arrivée à la conclusion qu’il y a lieu d’ap-
pliquer le droit interne d’un pays déterminé, il ne semble guère
douteux qu’elle doit s’efforcer de l'appliquer comme on l’appli-
querait dans ledit pays. Ce ne serait pas appliquer un droit
interne que de l'appliquer d'une manière différente de celle
dont il serait appliqué dans le pays où il est en vigueur.

Il s'ensuit que la Cour doit tenir le plus grand compte de
la jurisprudence nationale, car c’est à l’aide de cette jurispru-
dence qu’elle pourra déterminer quelles sont vraiment les règles
qui, en fait, sont appliquées dans le pays dont le droit est
reconnu applicable en l'espèce. Si la Cour était mise dans la
nécessité de faire abstraction de la jurisprudence, le résultat
en serait qu'ellé pourrait éventuellement appliquer d’autres
règles que celles effectivement appliquées ; cela semblerait aller

. à l'encontre de l’idée même qui est à la base de l'application
du droit interne.

Sans doute, la Cour appréciera librement la jurisprudence
nationale. Si celle-ci est incertaine ou partagée, il appartiendra à
la Cour de choisir l'interprétation qu'elle croit être la plus
conforme à la loi. Mais il ne serait pas conforme à la fonc-
tion qu’exerce la Cour lorsqu'elle applique une loi nationale
que de l’obliger à faire abstraction de la jurisprudence. Ainsi
que la Cour l’a déjà observé dans l’arrét relatif aux emprunts
serbes, il serait particulièrement délicat de le faire là où il
I25 ARRÊT N° 15. — AFFAIRE DES EMPRUNTS BRESILIENS

s’agit d'ordre public — notion dont la définition dans un pays
déterminé dépend dans une large mesure de l'opinion qui pré-
vaut à chaque moment dans ce pays même — et quand les
textes ne se prononcent pas directement sur la question dont
il s’agit. C’est pourquoi la Cour croit devoir interpréter l’ar-
ticle VI du compromis dans ce sens que, tout en autorisant la
Cour à se départir de la jurisprudence des tribunaux natio-
naux, il ne diminue en rien la liberté qu’elle a d’estimer qu'il
n’y a pas lieu d’attribuer à la loi nationale un sens autre que

celui que ladite jurisprudence lui attribue.

Tel étant donc le sens dans lequel la Cour comprend la
tâche qui lui est dévolue dans la présente affaire, la Cour estime
que l’état de la jurisprudence française constaté dans l'arrêt
concernant les emprunts serbes garde toute sa valeur pour la
présente affaire, dans laquelle rien n’a été produit qui puisse
Vaffaiblir.

Finalement, la Cour fait observer que le régime du cours
forcé a pris fin en France par la loi du 25 juin 1928, qui a
abrogé la disposition y relative de la loi du 5 août -1914, et
qui, dans son article 2, contient la disposition suivante :

« Le franc, unité monétaire française, est constitué par
65,5 milligrammes d’or au titre de neuf cents millièmes
de fin.

La présente définition n’est pas applicable aux paiements
internationaux qui, antérieurement à la promulgation de
la présente loi, ont pu valablement être stipulés en francs-or. »

Cette loi remplace pour l'avenir la législation antérieure, en
sorte que la réduction de la valeur métallique du franc, d’après
sa nouvelle définition, au cinquième environ de son taux pri-
mitif, ne frappera pas les « paiements internationaux » qui,
antérieurement, ont pu être valablement stipulés en francs-or.

PAR CES MOTIFS,
La Cour,
statuant contradictoirement,

par neuf voix contre deux,
126 ARRÊT N° I5. — AFFAIRE DES EMPRUNTS BRÉSILIENS
décide et juge :

Qu'en ce qui concerne les emprunts du Gouvernement fédé-
ral brésilien 5 % 1909 (Port de Pernambuco), 4% rgro et
4% Igri, le paiement des coupons échus et non prescrits à
la date du compromis, et des coupons à échoir, ainsi que le
remboursement des titres amortis et non effectivement rembour-
sés, qui ne seraient pas couverts par la prescription à la date
du présent arrêt, ou à amortir ultérieurement, doivent être
effectués entre les mains des porteurs français par le versement,
pour chaque franc, de la contre-valeur, dans la monnaie du
lieu du paiement, au cours du jour, de la vingtième partie
d’une pièce d’or pesant 6 grammes 45161 au titre de 900/1000
d'or fin.

Le présent arrêt ayant été rédigé en français, conformément
aux dispositions de l’article 39, premier alinéa, deuxième phrase,
du Statut de la Cour, une traduction en anglais y est jointe.

Fait au Palais de la Paix, à La Haye, le douze juillet mil
neuf cent vingt-neuf, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront trans-
mis aux agents du Gouvernement de la République française
et du Gouvernement des États-Unis du Brésil respectivement.

Le Président :
(Signé) D. ANZILOTTI.

Le Greffier :
(Signé) A. HAMMARSKJOLD.

MM. de Bustamante et Pessôa, juges, déclarant ne pas
pouvoir se rallier à l’arrêt rendu par la Cour et se prévalant
du droit que leur confère l’article 57 du Statut, ont joint audit
arrêt les exposés suivants de leur opinion individuelle.

(Paraphé) D. A.
(Paraphé) A. H.
